Citation Nr: 1039879	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased apportionment of the Veteran's 
compensation benefits on behalf of his minor child.


REPRESENTATION

Appellant: 	Unrepresented

Veteran represented by:	Disabled American Veterans	


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  

The appellant has filed a claim for increased apportionment of 
the Veteran's disability compensation benefits on behalf of their 
minor child, M.W.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 special apportionment decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 2006 and March 2009, the Board 
remanded this case for additional development. 

The Appellant presented testimony to a Veterans Law Judge at the 
RO in October 2005, and the Veteran testified before an Acting 
Veterans Law Judge at the RO in November 2008.  Transcripts of 
both hearings have been associated with the claims file.

Based on the foregoing, the instant decision will be signed by a 
panel including each Judge that presided over a hearing.  See 38 
C.F.R. § 20.707 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant and 
Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the claim so that the Veteran and the appellant are afforded 
every possible consideration.

Additional evidence was submitted by the appellant in support of 
her claim after the issuance of the supplemental statement of the 
case (SSOC) in September 2009.  The evidence includes records 
from the Oklahoma State Department of Human Services, which 
reflect child support payments from October 2009 through February 
2010.  However, this evidence has not been considered by the RO, 
and no waiver of initial RO consideration is currently of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2009).

The Board emphasizes that an apportionment case is a "contested 
claim" subject to special procedural requirements.  For 
instance, if the apportionment claim is simultaneously contested, 
as is the case here, all interested parties are to be 
specifically notified of any action taken by the agency of 
original jurisdiction, of the right and time limit for initiating 
an appeal, and of the right to present testimony at a hearing and 
to be represented.  Accordingly, all interested parties are to be 
furnished with a copy of the SSOC issued.  Any other information 
that could directly affect the payment or potential payment of 
the benefit that is the subject of the contested claim should 
also be furnished to the other contesting parties.  See 38 
U.S.C.A. § 7105A (West 2002 & Supp. 2009); 38 C.F.R. §§ 19.100-
102 (2009).

Accordingly, the case is REMANDED for the following action:

After completing any additional 
development that is deemed necessary, 
readjudicate the claim, with 
consideration of any evidence submitted 
since the September 2009 SSOC.  Ensure 
that all contested claims procedures 
under 38 C.F.R. §§ 19.100, 19.101, and 
19.102 are followed with respect to all 
future actions.  If the benefit sought on 
appeal remains denied, furnish the 
appellant and the Veteran an SSOC and 
afford them an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and Veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



			
	SONNET GORHAM	WAYNE M. BRAEUER
	Acting Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



_____________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

